Citation Nr: 0943236	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to October 
1966.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied service connection for bilateral hearing 
loss and tinnitus.  


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral hearing loss 
as defined by VA regulation.

2.  There is no competent medical evidence of a nexus between 
tinnitus and active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.   § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a Veteran has a disorder based on 
hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that he incurred hearing loss and 
tinnitus due to noise exposure in service.  The Veteran 
stated that he was a gun loader and has bilateral hearing 
loss and tinnitus resulting from noise exposure due to firing 
guided missiles and cannons in service.  See VA Form 9, 
Appeal to the Board of Veterans' Appeals, received in 
November 2006.

At the outset, the Board notes that the Veteran's service 
treatment records are unavailable, despite the RO's attempts 
to obtain them.  In these circumstances, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Hearing loss

A review of the record fails to show a current diagnosis of 
bilateral hearing loss.  The Board is cognizant of the 
Veteran's appellate assertions.  Nonetheless, the Veteran has 
not submitted any medical evidence to support his contentions 
or which establishes that he has a hearing loss disability.  
There is no competent evidence of current hearing loss as 
defined by 38 C.F.R. § 3.385.  The Veteran's VA treatment 
reports dated from 1995 to 2005 show no complaints of or 
treatment for hearing loss.  Without competent evidence of a 
diagnosed disability, service connection for the disorder 
cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (the Court held that, in the absence of proof 
of a present disability, there can be no valid claim).  

As noted, the Veteran's appellate assertions are 
acknowledged, but the objective evidence of record weighs 
against his appellate assertions.  Thus, his statements are 
not competent and credible.  Although the Veteran's service 
treatment records are unavailable, there is no competent 
evidence contemporaneous with service or since service from 
any other source that establishes that hearing loss was 
either present coincident with service, or is related to an 
injury, disease, or event of service origin.  Moreover, the 
Board points out that the record reflects no complaints of 
hearing loss until the Veteran filed a claim in 2005, almost 
40 years after service separation.  The fact that there was 
no record of any complaint, let alone treatment, involving 
the Veteran's conditions for many years is a factor that 
weighs against the Veteran's statements.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).

Finally, the Board acknowledges the Veteran's belief that he 
has a current hearing loss disability and notes that he is 
capable of reporting his personal observations concerning his 
diminished hearing acuity.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, as a layperson without medical 
training, the Veteran is not qualified to determine whether 
he has sufficient hearing impairment to qualify as a 
disability for VA compensation purposes and to etiologically 
relate his claimed diminished hearing to service or any event 
of service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The medical issue involved is too complex.  Thus the 
evidence factors against the Veteran's claim in this regard.  

For the reasons stated above, the Board finds that the 
Veteran does not have bilateral hearing loss as defined by VA 
regulation.  Because there is no evidence of any hearing loss 
diagnosed disability, service connection is not warranted.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

Tinnitus

Regarding the Veteran's claim for entitlement to service 
connection for tinnitus, the competent and credible evidence 
weighs against his claim.  The Veteran is competent to allege 
that he noticed ringing in the ears.  However, post-service 
treatment records are silent for such complaints, treatment, 
or any diagnosis of tinnitus.  There also is no evidence that 
the Veteran's claimed tinnitus is related to active service.  

The Board, is of course, aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology; however, the Veteran has not claimed, nor 
does the record indicate that the Veteran experienced 
tinnitus since service.  Furthermore, as noted above, there 
is no objective medical evidence of record of tinnitus being 
caused by in-service noise exposure.

The only evidence in support of the Veteran's service 
connection claim for tinnitus is his own lay assertion.  The 
Veteran's DD-214 fails to make any mention of involvement 
with missiles, cannons, or otherwise.  Rather, the Veteran's 
DD-214 indicates that show that the Veteran's military 
occupational specialty (MOS) was BM (Boatswain's Mate).  
Nonetheless, even if assuming, without conceding, in-service 
noise exposure, the question for consideration is whether his 
claimed tinnitus is casually related to such in-service noise 
exposure.  Although the Veteran is competent to say that he 
experienced loud noises in service, there is no competent and 
credible evidence of his tinnitus being related to any such 
noise exposure.

The Veteran's lay statements are entitled to no probative 
value regarding nexus evidence.  Although the Veteran's 
service treatment records are unavailable, there is no 
competent evidence contemporaneous with service or since 
service from any other source that establishes that his 
tinnitus was either present coincident with service, or is 
related to an injury, disease, or event of service origin.  
In fact, the record reflects no complaints of tinnitus until 
the Veteran filed a claim in 2005, almost 40 years after 
service separation.  The Veteran's VA treatment reports show 
no complaints of or treatment for tinnitus.  Again, 
"evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service."  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).

Finally, as a layperson, the Veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection." Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike Barr or Jandreau, in this case, lay testimony is not 
competent to relate the Veteran's tinnitus to active service.  
Most importantly, the Veteran has failed to provide any 
continuity of symptomatology.  Thus, the Board finds that the 
lay statements are of limited or no probative value.  Absent 
evidence of a medical nexus between the Veteran's claimed 
tinnitus and active service, service connection must be 
denied.

For the reasons stated above, the Board finds that the 
Veteran's claimed tinnitus is not attributable to active 
military service.  Because there is no competent and credible 
evidence of any continuity since service, service connection 
is not warranted.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in July 
2005, before the original adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have. 
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.   VA 
treatment records dated from 1995 to 2005 were obtained and 
associated with the claims folder.  VA attempted to obtain 
the Veteran's service treatment records and has determined 
that these records are unavailable.  See December 2005 Formal 
Finding on the Unavailability of Service Treatment Records.  
See also Request for Information printed in October 2005; VA 
letters dated October 13, 2005.  The RO informed the Veteran 
of the unsuccessful efforts to find his service records and 
requested that the Veteran submit any pertinent records, 
including, any substitutes for service medical documents that 
he might have in his possession.

A VA examination was not provided in conjunction with the 
Veteran's hearing loss and tinnitus claims, and the Board 
notes that the evidence of record does not warrant one.  See 
38 C.F.R. § 3.159(c)(4) (2009).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, while the Veteran may very well have 
been exposed to noise during service, the evidence does not 
reflect a current diagnosis of hearing loss and fails to 
create an etiological nexus between the Veteran's claimed 
tinnitus and service.  As discussed above, the first 
complaint in the record of hearing loss or tinnitus problems 
after service was in 2005, which is almost 40 years after the 
Veteran's discharge from service.  This weighs against a 
finding that the post service disability "may be" 
associated with service.  Accordingly, an examination at this 
time is not necessary.  Even if an examination were given 
today, there exists no record of hearing loss or injury 
during service (or in the decades after service) to which an 
examiner could rationally tie the current hearing loss or 
tinnitus disability.  Therefore, the Board finds that an 
examination with opinion as to etiology would only be 
speculation and could serve no useful purpose.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


